Per Curiam.
The United States vs. Kirkpatrick, is the leading authority for a principle which covers the ease.. While that authority remains unshaken, to show that it was the duty of the accounting 'officers to prevent the defalcation, is to show nothing. That case, and many others in our own hooks, prove beyond, question, that the right of the commonwealth cannot be lost by the laches of its agents. ■ The present offers nothing new, nor any circumstance to take it out of the rule of policy we have invariably enforced. .
Judgment affirmed.